DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 24 July 2020 in reference to application 16/938,355.  Claims 1-15 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7-9, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 8, and 15 recites determining an opinion category corresponding to opinion phrases in a dictionary, obtaining a target corpus, labeling the target corpus to generate training samples, and training a classification model with the samples . The limitation of determining an opinion category corresponding to opinion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claims only recites “one or more processors,” “a memory storing instructions” and “a non-transitory computer-readable storage medium” to perform the recited steps. The computer components are  recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of matching data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “one or more processors,” “a memory storing instructions” and “a non-transitory computer-readable storage medium” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2 and 9 contain additional limitations of filtering a corpus to determine the presence of substantive and descriptive words.  Similar to the steps above, nothing in the claim element precludes the step from practically being performed in the mind.  For example a human could manually remove phrases from consideration that failed to meet the claimed requirements of substantive and descriptive words.  Similar to the discussion above, the recitation of generic computer components fails to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.   Therefore, these claims are not patent eligible.

Claims 7 and 14 contain additional limitations of filtering a corpus to determine based on extraction rules and frequency of appearance. .  Similar to the steps above, nothing in the claim element precludes the step from practically being performed in the mind.  For example a human could manually filter the corpus based on extraction rules and frequency of appearance.  Similar to the discussion above, the recitation of generic computer components fails to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.   Therefore, these claims are not patent eligible.

Claims 3-6 and 10-13 are NOT rejected because they recite the addition of using encoder-decoder networks, which cannot be performed within the mind in a meaningful way, and amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abudalfa et al. (US PAP 2020/0349229).

Consider claim 1, Abudalfa teaches a comment information processing method (abstract), comprising: 
in response to a user operation, determining an opinion category corresponding to each 5opinion phrase in a comment opinion dictionary (0070-73, 0086, 0091, Algorithm 1, labelled training data is obtained, start of training process); 
obtaining a target corpus matching with each opinion phrase from a plurality of comment corpora (0070-73, 0086, 0091-93, Algorithm 1, unlabeled training corpus obtained and clustered); 
for each opinion phrase, using the opinion category to label the target corpus to obtain a first training sample (0070-73, 0086, 0091-93, Algorithm 1, labeling the unlabeled training corpus clusters based on labels from labeled data.); and 
10training a classification model with the first training sample, and identifying an opinion category of a comment by using the classification model (0070-73, 0086, 0091-95, Algorithm 1, training the SVM HMM via optimization to training data).

Consider claim 8, Abudalfa teaches a comment information processing apparatus (abstract), comprising: 10
one or more processors (0173-74 CPUs); 
a memory storing instructions executable by the one or more processors (0171 memory); wherein the one or more processors are configured to: 
in response to a user operation, determine an opinion category corresponding to each 5opinion phrase in a comment opinion dictionary (0070-73, 0086, 0091, Algorithm 1, labelled training data is obtained, start of training process); 
obtain a target corpus matching with each opinion phrase from a plurality of comment corpora (0070-73, 0086, 0091-93, Algorithm 1, unlabeled training corpus obtained and clustered); 
for each opinion phrase, use the opinion category to label the target corpus to obtain a first training sample (0070-73, 0086, 0091-93, Algorithm 1, labeling the unlabeled training corpus clusters based on labels from labeled data.); and 
10train a classification model with the first training sample, and identifying an opinion category of a comment by using the classification model (0070-73, 0086, 0091-95, Algorithm 1, training the SVM HMM via optimization to training data).

Consider claim 15, Abudalfa A non-transitory computer-readable storage medium having a computer instruction 10stored thereon (0171, memory, storage, ), wherein the computer instruction is configured to cause a computer to implement a comment information processing method (abstract), wherein the method comprises: 

obtaining a target corpus matching with each opinion phrase from a plurality of comment corpora (0070-73, 0086, 0091-93, Algorithm 1, unlabeled training corpus obtained and clustered); 
for each opinion phrase, using the opinion category to label the target corpus to obtain a first training sample (0070-73, 0086, 0091-93, Algorithm 1, labeling the unlabeled training corpus clusters based on labels from labeled data.); and 
10training a classification model with the first training sample, and identifying an opinion category of a comment by using the classification model (0070-73, 0086, 0091-95, Algorithm 1, training the SVM HMM via optimization to training data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abudalfa in view of Duong-Van (US PAP 2012/0101808).

Consider claim 2, Abudalfa teaches the method of claim 1, but does not specifically teach wherein each opinion phrase comprises a substantive word and a descriptive word; and obtaining the target corpus matching with each opinion phrase from the plurality of comment corpora comprises: 15
for each opinion phrase, filtering the plurality of comment corpora to obtain a candidate corpus containing the substantive word and the descriptive word in the opinion phrase; and 
in response to the substantive word and the descriptive word in the candidate corpus appearing in a same short sentence, and a number of words between the substantive word and the descriptive word being smaller than a threshold, determining the candidate corpus as the 20target corpus matching with the opinion phrase.
In the same field of sentiment analysis, Duong-Van teaches wherein each opinion phrase comprises a substantive word (0048-49, subject bearing keywords) and a descriptive word (0048-49 adjectives); and obtaining the target corpus matching with each opinion phrase from the plurality of comment corpora comprises: 15
for each opinion phrase, filtering the plurality of comment corpora to obtain a candidate corpus containing the substantive word and the descriptive word in the opinion phrase (0048-49 determining adjectives and corresponding subject keywords); and 
in response to the substantive word and the descriptive word in the candidate corpus appearing in a same short sentence, and a number of words between the substantive word and the descriptive word being smaller than a threshold, determining the candidate corpus as the 20target corpus matching with the opinion phrase (0048-49, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use distance between an adjective and the subject as an indicator of a sentiment phrase as taught by Duong-Van in the system of Abudalfa in order to allow for sentences that contain several sentiment phrases to be properly extracted (Duong-Van 0049).  

Claim 9 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abudalfa in view of Wang et al. (US PAP 2018/037896) and further in view of Chatterjee et al. (US PAP 2020/0285662).

Consider claim 3, Abudalfa teaches the method of claim 1, after obtaining the target corpus matching with each opinion phrase from the plurality of comment corpora, further comprising: 
labeling the target corpus with the opinion phrase matched to obtain a second training sample (0070-73, 0086, 0091-93, Algorithm 1, labeling the unlabeled training corpus clusters based on labels from labeled data.).
Abudalfa does not specifically teach 

In the same field of semantic clustering, Wang teaches determining a comment corpus that does not match with any opinion phrase in the plurality of comment corpora as a latent corpus, and labeling an opinion phrase of the latent corpus in a manual information labeling manner to obtain a third training sample (0111-12, words that do not match existing clusters may be formed into new clusters, which are then manually labeled).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to allow users to manually label new clusters as taught by Wan in the system of Abudalfa in order to allow the system to accurately label previously unknown concepts.
Abudalfa and Wang do not specially teach 22Docket No. 708017training an encoding-decoding model with the second training sample and the third training sample, and extracting an opinion phrase of the comment by using the encoding-decoding model.
In the same field of sentiment analysis, Chatterjee teaches training an encoding-decoding model with the second training sample and the third training sample, and extracting an opinion phrase of the comment by using the encoding-decoding model (0046-47, training an encoder-decoder and using it for sentiment analysis).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use an encoder-decoder network for sentiment analysis as taught by 

Consider claim 4, Chatterjee teaches the method of claim 3, wherein the encoding-decoding model comprises an encoder 5and a decoder (0047); 
wherein the encoder is configured to perform semantic encoding on the comment to obtain a hidden state vector of the comment (0047 encoder generates context vector); and 
the decoder is configured to decode the hidden state vector to output the opinion phrase of the comment, wherein the decoder has learned a mapping relationship between the hidden 10state vector and the opinion phrase (0047, decoder determines sentiment.).

Claim 10 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim 11 contains similar limitations as claim 4 and therefore is rejected for the same reasons.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abudalfa in view of Saito et al. (US PAP 2021/0097237).

Consider claim 7, Abudalfa teaches The method of claim 1, but does not specifically teach before determining the opinion category corresponding to each opinion phrase in the comment opinion dictionary in response to the user operation, further comprising: 
performing, based on a preset extraction rule, phrase extraction on the plurality of 5comment corpora to obtain a plurality of candidate phrases; and 
filtering, based on an appearance frequency of each candidate phrase in the plurality of comment corpora, the plurality of candidate phrases to obtain a plurality of comment opinion phrases.
In the same field of natural language extraction, Saito taches before determining the opinion category corresponding to each opinion phrase in the comment opinion dictionary in response to the user operation, further comprising: 
performing, based on a preset extraction rule, phrase extraction on the plurality of 5comment corpora to obtain a plurality of candidate phrases (0081, using extraction rules to obtain different information about text); and 
filtering, based on an appearance frequency of each candidate phrase in the plurality of comment corpora, the plurality of candidate phrases to obtain a plurality of comment opinion phrases (0087, deleting extracted information with low frequency of appearance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use extraction rules and appearance frequencies as taught by Saito in the system of Abudalfa in order to ensure that only relevant textual information is considered in the model.
Claim 14 contains similar limitations as claim 7 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claims 5, 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: 

Consider claim 5, Abudalfa teaches the method of claim 3. However the prior art of record does not specifically teach “after training the encoding-decoding model with the second training sample and the third training sample, further comprising: for a comment that the opinion phrase needs to be extracted, determining whether the opinion phrase matching with the comment exists in the comment opinion dictionary; 15in response to that the opinion phrase matching with the comment exists in the comment opinion dictionary, determining the opinion phrase matching with the comment as the opinion phrase of the comment; and in response to that the opinion phrase matching with the comment does not exist in the comment opinion dictionary, inputting the comment into the encoding-decoding model, and 20determining the opinion phrase outputted from the encoding-decoding model as the opinion phrase of the comment” when combined with each and every other limitation of the claim, the base claim, and intervening claims.  Therefore claim 5 contains allowable subject matter.

Claim 6 depends on and further limits claim 5 and therefore contains allowable subject matter as well.

Claim 12 contains similar subject matter as claim 5 and therefore contains allowable subject matter as well. 

Claim 13 depends on and further limits claim 12 and therefore contains allowable subject matter as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dolan (US PAP 2016/0063993) teaches a similar method of extracting sentiment models from sample reviews. Peng et al (US PAP 2012/0259616) teaches extracting sentiment models from user posts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655